Citation Nr: 0331563	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of in-
service pulmonary embolism, left leg.

2.  Entitlement to service connection for residuals of 
pulmonary embolism, right leg as secondary to in-service 
pulmonary embolism, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The statement of the case (SOC) frames the issues as, 
"service connection for the need for lifelong coumadin 
therapy, due to a pulmonary embolism in service in 1979, and 
a pulmonary embolism , post-service in 1997," and "service 
connection for a pulmonary embolism."  The Board has framed 
the issues as reflected in the Issues section.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Opinion of The 
General Counsel 11-2000 (November 27, 2000); but see Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In May 2001 letter, the RO purported to inform the appellant 
of the provisions of the VCAA.  The only facet of the VCAA 
addressed, however, was VA's duty to assist him with the 
development of his claims and how VA would meet that duty.  
The letter did not inform the appellant of the evidence 
required to substantiate his claims and who would obtain what 
evidence.  38 C.F.R. § 3.159(b) (2003).  The notice provided 
to the appellant must, in addition to stating the general 
provisions of the VCAA, specifically inform the appellant 
what evidence the RO will attempt to obtain on behalf of the 
appellant and what evidence the appellant is expected to 
obtain and provide the RO, and inform the appellant of the 
statutory one-year time period he has to respond or submit 
information or evidence in support of his claim.  Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, the notice provided the appellant in this case is 
inadequate to comply with the VCAA.  Id.

The VA examiner who conducted an August 1998 VA medical 
examination of the appellant, in an October 1998 addendum, 
opined that there was no direct nexus between the appellant's 
in-service pulmonary embolism, left leg, in 1979 and his 1997 
pulmonary embolism, right leg.  The examiner did not provide 
detailed reasons for his opinion, other than a statement that 
apparently there is an indirect relationship via the 
appellant's predisposition to have repeat pulmonary 
embolisms.  Further, the claim file contains a May 1998 VA 
treatment note entry that the appellant's hypercoagulability 
is more likely than not related to the 1979 pulmonary 
embolism.  The appellant also has submitted in support of his 
appeal a series of leading questions, presumably posed and 
drafted by him, which are answered, "yes" or "no" by his 
private care provider.  The Board also notes that there is no 
record in the claim file of a VA examination since 1998.  It 
is suggested in one list of those questions that the veteran 
has "pulmonary vascular disease."  It is unclear how 
exactly that pathology is characterized.  That is, it is 
unclear whether that may be a congenital disorder, a chronic 
disability, or deserves some other characterization.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO shall 
ensure that the VCAA notice to appellant 
is properly tailored to the specific 
issues presented in his pending claims.

2.  The RO shall obtain any treatment 
records generated since the last VA 
medical examination and associate them 
with the claim file.  The appellant 
should be contacted for information as 
needed.

3.  The RO shall schedule another 
pulmonary medical examination of the 
appellant at the appropriate VA 
treatment facility.  Please provide the 
claims file to the examiner and 
specifically direct that he/she review 
it prior to examining the appellant, see 
Mariano v. Principi, ___ Vet. App. ___, 
No. 01-467 (October 22, 2003).  Request 
the examiner to opine on whether there 
is any residual disability of the left 
leg which probably is related (i.e., 
probability of at least 50 percent) to 
the in-service 1979 pulmonary embolism.  
"Disability" is to be construed as an 
injury or disease.  If the answer is, 
"yes," further request the examiner to 
opine on whether there is any residual 
disability of the right leg which 
probably is related (i.e., probability 
of at least 50 percent) to the in-
service 1979 pulmonary embolism of the 
left leg.  It should also be indicated 
whether pulmonary vascular disease is 
present, if so, the etiology of such, to 
include whether it is a chronic 
disability or a congenital defect.  
Request the examiner to provide the 
reasons and basis for any opinion 
provided.  If the examiner cannot render 
an opinion on a basis other than 
speculation or mere conjecture, please 
state so for the record.

4.  After all of the above development 
is complete, the RO shall review all of 
the evidence obtained since the last 
supplemental SOC (SSOC), including any 
additional evidence submitted by the 
appellant.  To the extent that any 
benefits sought on appeal remain denied, 
a SSOC shall be issued and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




